ON MOTION FOR REHEARING, REHEARING EN BANC AND CERTIFICATION OF A QUESTION OF GREAT PUBLIC IMPORTANCE
WIGGINTON, Judge.
Appellant’s motion for certification is granted and we certify to the Florida Supreme Court the same question certified in Burdick v. State, 584 So.2d 1035 (Fla. 1st DCA 1991).
However, appellant’s motion for rehearing is denied. The additional issue raised therein for the first time concerns the validity of his plea agreement in light of our decision in Donald v. State, 562 So.2d 792 (Fla. 1st DCA 1990) and in Burdick. However that challenge must be raised initially by way of a motion to withdraw or a motion for post-conviction relief. See, e.g., Forbert v. State, 437 So.2d 1079 (Fla.1983); Parker v. State, 576 So.2d 943 (Fla. 1st DCA 1991); Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981).
WOLF, J., concurs.
WENTWORTH, Senior Judge, concurs, participating upon assignment in substitution for NIMMONS, J.